Citation Nr: 1235190	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-16 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to increased evaluations for residuals, status post pilonidal cystectomy with recurrent anal fistula, to include a scar, rated as 10 percent prior to February 25, 2008, and 20 percent thereafter.  

2. Entitlement to a total disability rating based on individual unemployability (TDIU).  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from February 1977 to February 1980.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in March 2009 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in May 2009, a statement of the case was issued in March 2010, and a substantive appeal was timely received in April 2010.  

In January 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

A review of the Virtual VA paperless claims processing system shows additional documents which are either duplicative of the evidence of record or are not pertinent to the present appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran last underwent a VA examination to assess the severity of the disability due to his service-connected residuals, status post pilonidal cystectomy, in November 2009.  Since that time he has undergone additional procedures.  In a statement received in November 2010, the Veteran indicated that he had surgery on his pilonidal cyst at the VA Medical Center in Fayetteville in May 2010.  In January 2012, the Veteran testified that he also had outpatient surgery a few days prior to his Board hearing.  As the evidence suggests a material change in the disability since the Veteran was last examined in November 2009, a reexamination is in order under 38 C.F.R. § 3.327.  

In statements and testimony the Veteran contends that his service-connected residuals of a pilonidal cystectomy interfere with his ability to be gainfully employed as a truck driver.  The Board observes that a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather part of the adjudication of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, when TDIU is raised during the appeal of a rating for a disability, it is part of the claim for benefits of the underlying disability.  Id at 454.  

The Board also finds that the requirements of VA's duty to notify and assist the Veteran have not been met.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  The notice requirements of the VCAA require VA to notify the Veteran of the information or evidence that is necessary to substantiate the claim, including what subset of the necessary information or evidence, if any, the claimant is to provide and what subset of the necessary information or evidence the VA will attempt to obtain.  A review of the claims folder shows that the Veteran has not been specifically provided VCAA notice as to his claim for entitlement to TDIU.  Thus, on remand the RO should provide corrective VCAA notice. 

Prior to any examination, the Veteran's assistance should be obtained to ensure that copies of any outstanding records of pertinent VA and/or private medical treatment are identified and added to the claims file. 

Accordingly, the case is REMANDED for the following action:

1. Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103 and 5103A are fully complied with and satisfied with respect to the issue of entitlement to a TDIU rating.  The notice should include an explanation as to the information or evidence needed to establish a disability rating and effective date of any increase for the claim on appeal, as outlined by the Court in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition to the above, ask the Veteran to complete a formal application for TDIU and report his education, employment history, and his earnings history.

2. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  With the Veteran's assistance obtain copies of any pertinent records and add them to the claims file.  Specifically obtain VA treatment records from 2010 to the present from the VA medical facility in Fayetteville, North Carolina to include reports of surgical procedures performed on the pilonidal cyst in May 2010 and in January 2012.  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

3. Arrange for a VA examination to determine the nature, extent, and severity of the service-connected residuals of the pilonidal cystectomy.  The examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of the service-connected disability.  The examiner is asked to provide findings or opinions that address the following:

what are the measurements of each residual scar; 

is any scar superficial and unstable or superficial and painful on examination;

do the residuals of the pilonidal cystectomy result in occasional involuntary bowel movements necessitating the wearing of a pad, or extensive leakage and fairly frequent involuntary bowel movements; 

do the residuals of the pilonidal cystectomy prevent the Veteran from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.

4. After the above development has been completed, adjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran a supplemental statement of the case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


